UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number:0-16454 CIMETRIX INCORPORATED (Exact name of registrant as specified in its charter) Nevada 87-0439107 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6979 South High Tech Drive, Salt Lake City, UT 84047-3757 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code:(801) 256-6500 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, Par Value $.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§ 232.405) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes o No x As of March 15, 2012, the registrant had 45,234,256 shares of its common stock, par value $.0001, outstanding. The aggregate market value of the common stock held by non-affiliates of the registrant as of June 30, 2011 was approximately $10,051,000. For purposes of this disclosure, shares of common stock held by persons who hold more than 5% of the outstanding shares and shares held by executive officers and directors of the registrant have been excluded because such persons may be deemed to be affiliates.This determination of executive officer or affiliate status is not intended to be determinative nor conclusive for other purposes. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement to be delivered to shareholders in connection with the Annual Meeting of Shareholders to be held June 2, 2012, are incorporated by reference into Part III hereof. CIMETRIX INCORPORATED FORM 10-K For the Year Ended December 31, 2011 TABLE OF CONTENTS PartI Item 1. Business 3 Item 1A Risk Factors 11 Item 1B Unresolved Staff Comments 14 Item 2. Properties 14 Item 3. Legal Proceedings 14 Item 4. Mine Safety Disclosures 15 PartII Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters andIssuer Purchases of Equity Securities 15 Item 6. Selected Financial Data 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 16 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 24 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and FinancialDisclosure 25 Item 9A. Controls and Procedures 25 Item 9B. Other Information 25 PartIII Item 10. Directors, Executive Officers and Corporate Governance 26 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 26 Item 14. Principal Accountant Fees and Services 26 PartIV Item 15. Exhibits and Financial Statement Schedules 26 Signatures 28 2 Table of Contents FORWARD-LOOKING STATEMENTS In addition to historical information, this Annual Report on Form 10-K contains forward-looking statements. Forward-looking statements include all statements that do not relate solely to historical or current facts, and can generally be identified by the use of words such as “may,” “believe,” “will,” “expect,” “project,” “estimate,” “intend,” “anticipate,” “plan,” “continue,” or similar expressions. In particular, information appearing under “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and “Business” includes forward-looking statements. Forward-looking statements inherently involve many risks and uncertainties that could cause actual results to differ materially from those projected in these statements. Where we express an expectation or belief as to future results or events, such expectation or belief is based on the current plans and expectations of our management and expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the expectation or belief will result or be achieved or accomplished. All forward-looking statements speak only as of the date of this Form10-K and are expressly qualified in their entirety by the cautionary statements and risks included in this Form10-K, including under “Risk Factors.” We undertake no obligation to update or revise forward-looking statements that may be made to reflect events or circumstances that arise after the date made or to reflect the occurrence of unanticipated events, other than as required by law. PART I ITEM 1.BUSINESS Business Overview Cimetrix is a software engineering company that designs, develops, markets and supports factory connectivity and equipment control products for today’s smart, connected factories. The Company’s primary customers are original equipment manufacturers (OEMs) that supply precision electronics manufacturing equipment for semiconductor wafer fabrication, solar/photovoltaic (PV), high-brightness light-emitting diode (HB-LED) and other electronics manufacturing. Revenues are derived from the sales of software and services. Software includes the initial sale of software development kits (SDK’s), the ongoing runtime licenses for each machine shipped with Cimetrix software, and annual contracts for software license updates and product support. Services include the sale of professional services that provide customers with software solutions, typically incorporating Cimetrix software products. While Cimetrix products are installed in a wide range of industries, the Company has focused over the past several years on the global semiconductor and electronics industries, which includes the PV and HB-LED markets. The recent attention and investments across the globe in “green” technologies have presented opportunities for the Company. We have been working with both the PV and HB-LED industries to assist them in adopting factory connectivity technology and standards similar to that used in semiconductor manufacturing and we continue to evaluate other green energy related opportunities to expand our markets. The Company’s factory connectivity products are directly tied to industry standards in the served industries. SEMI® (Semiconductor Equipment and Materials International) is a global industry association serving the electronics manufacturing community that manages the development of technical standards aimed at improving production and quality. The Company is actively involved in supporting the development of industry standards with SEMI, and we maintain leadership roles on the SEMI semiconductor, PV and HB-LED Standards Task Forces. Additional information about Cimetrix is available on our web site at www.cimetrix.com. Links to the Annual Report on Form 10-K and the Quarterly Reports on Form 10-Q are available free of charge on the web site. Information contained on the Company’s web site is not a part of, and is not incorporated into this Annual Report on Form 10-K or our other filings with the SEC. 3 Table of Contents Key Markets The semiconductor, PV, and HB-LED markets demand data-intensive manufacturing equipment that can communicate with host computers throughout the manufacturing process. These highly competitive industries have a critical need for data about the equipment and manufacturing processes to improve productivity and manufacturing effectiveness. Semiconductor, PV, and HB-LED are long-term growth industries that are fiercely competitive and dynamic. Rapid technology changes require equipment that is flexible and can be quickly adapted to new requirements. The Company is uniquely positioned to meet these challenges with advanced equipment control and factory connectivity software that is based on open standards and uses the latest in design processes to provide its customers with the necessary flexibility and customization required to meet industry demands. The Company’s overall strategy is to focus our product development, marketing, and sales on these industries to increase the number of pieces of equipment shipped using Cimetrix products, as well as increase the content of Cimetrix products on each piece of equipment. The Company also continues to explore opportunities for growth in other industries. With this dual approach, we expect to increase our momentum and revenue growth. For financial reporting, the Company considers the semiconductor, PV, HB-LED, and electronics industries as one business segment. Semiconductor Industry The semiconductor industry includes the manufacturing, packaging, and testing of computer chips. It is a cyclical industry that expands to support major demand, but also contracts during economic downturns. During those periods, such as the severe downturn of 2008-2009, chip makers typically neither expand their wafer fabrication plants nor update them, resulting in significant declines in the purchase of semiconductor capital equipment, which adversely affects our business. Based upon data from SEMI, the total worldwide revenue for the semiconductor equipment industry fell from $42.8 billion in 2007 to $16 billion in 2009, and then recovered to $39.2 billion in 2011. Industry analysts in January 2012 projected revenue for semiconductor equipment to be down in 2012 overall, but with an increase in the second half of the year. The consensus of the top industry analysts at SEMI, Gartner, and IC Insights is for long-term growth through 2016. In 2000, the semiconductor industry began the migration from building 8-inch (200 mm) wafers to building 12-inch (300 mm) wafers, and the majority of capital spending transitioned to 300mm equipment. The Company’s CIMConnect™, CIM300™, CIMPortal™, and CIMControlFramework™ product lines are directly applicable to makers of 300mm semiconductor equipment. Cimetrix customers have now shipped fully automated equipment to virtually all of the major 300mm manufacturing facilities throughout the world. Today we are seeing increasing adoption of the SEMI EDA/Interface A standard as semiconductor device manufacturers seek to improve and facilitate communication between their data gathering software applications and the factory equipment. The industry is now considering moving to larger 450mm wafers. As semiconductor companies consider this major transition, they expect to maintain the current factory connectivity solutions Cimetrix already offers, but the equipment manufacturers will need to re-think their equipment control solutions, which could provide additional opportunities for the Company’s products. 4 Table of Contents PV & LED Industries The photovoltaic (PV) market, which manufactures solar cells to produce electricity, utilizes standards and processes similar to the semiconductor industry and continues to attract substantial investment. Cimetrix has been active in the PV market and the development of connectivity standards, andachieved its first successful deployments of its products and services in the PV market during 2008.Since that time, Cimetrix has been steadily growing its customer base in this market. In June 2009, the PV manufacturing community approved industry-wide equipment communications standards to improve efficiencies, and that standard is based upon the SECS/GEM connectivity standard used in the semiconductor industry. Cimetrix CIMConnect software enables customers to comply with the SEMI-sponsored PV2 (Photovoltaic Equipment Communication Interface) specification. The high-brightness LED (HB-LED) market is another emerging market with high correlation to semiconductor manufacturing that the Company believes may represent further growth opportunities. The Company has benefited significantly since 2007 with this market diversification, but reports from industry analysts in January 2012 project significant decline in these industries throughout 2012, with modest growth in 2013. Both industries are poised for long-term growth opportunities for the software products we have developed for the semiconductor industry. Electronics Industry In addition to the semiconductor, PV and HB-LED industries, the Company serves customers in a wide variety of electronics industries, including surface mount technology, small parts assembly, disk drive, and specialized robotics. All of these industries have some usage of SEMI connectivity standards, with varying adoption levels from factory to factory. This varying level of adoption of SEMI standards is in contrast to semiconductor 300mm manufacturing which now requires usage of a large number of the SEMI standards. Increasing adoption rates of the SEMI standards in these electronics industries will increase the market for Cimetrix factory connectivity products. In addition, the electronics industries also offer growth opportunities for Cimetrix equipment control products. Notable Achievements of 2011 As we look back on 2011 with this historical perspective, we feel proud of our key accomplishments: · Continued expansion into adjacent markets.The Cimetrix strategy to diversify into new, high growth technology industries started in 2007continued to expand our markets and customer base. This expansion increased the number of pieces of manufacturing equipment that was shipped with our products installed. o As shown in Figure 1 on the next page, the PV and LED business represented 17% of the Cimetrix software license revenue associated with machines shipments in 2011 compared to less than 2% in 2007. 5 Table of Contents Figure 1 o The Cimetrix software license revenue associated with machine shipments into 300mm semiconductor factories was still the largest market for Cimetrix products.However, our diversification has increased as 300 mm related revenue represented approximately 42% of runtime license fees in 2011, compared to over 60% in 2007. · Strong Financial Performance. Coming out of the severe 2008/2009 downturn, we have now posted two consecutive years of profitability. During 2011, we benefited from strong machine shipments in the first half of the year, but when machine shipments declined over 40% sequentially from the second to the third quarter; we executed our business model and quickly reduced variable costs, which enabled us to remain profitable on a quarterly basis. As part of this streamlining process, we paid off our long-term debt in September to reduce interest costs and strengthen the Company’s balance sheet. · Strengthening our Balance Sheet. As part of our business strategy to position ourselves to better deal with the cycles inherent in the industries we serve, we paid off our long-term debt in September 2011 to reduce interest costs and strengthen the Company’s balance sheet. As of December 31, 2011, we had no long-term debt. · Growing adoption of SEMI EDA/Interface A standard. We have worked closely with two major semiconductor wafer fabrication plants currently installing equipment using the SEMI EDA/Interface A standard. This effort is in the beginning of the EDA adoption cycle and we expect revenues of EDA/Interface A products to continue to increase. To support this effort, the Company invested in and will soon issue a major update of our CIMPortal product used by semiconductor equipment suppliers to implement the EDA interface. · Growth in Cimetrix equipment control solutions. We have won new customer design wins for the Cimetrix CIMControlFramework product in North America, Korea, Japan, and Germany. Among those new design wins is one that is expected to grow to become one of our top customers. In addition, the Company completed another major release of its CIMControlFramework equipment control software product. · Continued drive for increased business in Japan. The Company added a new distributor, Meidensha, in the Japan market to support increased demand for both Cimetrix factory connectivity and equipment control software. The addition of this new distributor will further expand the customer base for Cimetrix EDA/Interface A software as the SEMI standard adoption increases. · Cimetrix Professional Services positioned to support our customer base. With the general business growth, combined with the increase in adoption of the CIMControlFramework product for equipment control, we have further augmented our Professional Services team. We have invested in hiring and training experienced personnel to support our customer’s usage of Cimetrix product lines worldwide. 6 Table of Contents · Systema partnership and PV Workshop at InterSolar in Europe. SYSTEMA GmbH and Cimetrix held a joint workshop that focused on how equipment developers and solar cell manufacturers can establish host network interfaces using the SEMI PV2 connectivity standard. This interface, based upon the SEMI SECS/GEM standard, enables the photovoltaic industry to adopt sophisticated quality assurance, traceability, and advanced process control strategies, supporting the industry’s focus on reducing the cost per kilowatt of power. · Major product release for CIM300™. Cimetrix invested in an update of the CIM300 software toolkit, used to implement the GEM 300 standards. The software now includes the E148 time synchronization and E157 module process tracking functionality. These new features allow Cimetrix to support the requirements of semiconductor foundries, along with the latest SEMI standards revisions for GEM 300. Cimetrix Product Line Equipment Control CIMControlFramework is an equipment control software framework based on the latest Microsoft .NET technology.It allows OEMs to meet the supervisory control, material handling, platform and process control, and factory automation requirements of the fabrication facilities or fabs.Developers can leverage framework components through configuration and extension, or customize when unique requirements exist.CIMControlFramework, unlike one-off solutions, is supported and maintained with upgrades, improvements, and performance enhancements.With a data-driven architecture at the core of the framework, data generated at any point on the equipment can be quickly and easily accessed by any other module or external application. CIMControlFramework is one of the Cimetrix flagship products, and benefited from our significant development investment in 2011. The CIMControlFramework 3.4 release provides an updated configuration editor, new capability to monitor events and status, improvements to the operator interface, refinements in the User Management and Recipe Management screens, and added training labs to get customers up and running faster. Factory Connectivity CIMConnect is designed for general purpose equipment connectivity and enables production equipment in the semiconductor and electronics industries to communicate data to the factory’s host computer through the SEMI defined SECS (SEMI Equipment Communication Standard), GEM (Generic EquipmentModel), and PV2 (new photovoltaic equipment communication standard based on SECS/GEM) standards. CIMConnect can also support other emerging communications standards for maximum flexibility. In addition, it supports multiple-host interfaces simultaneously, which allows customers to support legacy, custom, and GEM interfaces. CIMConnect is used in semiconductor wafer fabrication, semiconductor back-end (test, assembly, and packaging), flat panel display, surface mount technology, HB-LED, PV, and disk drive industries. TESTConnect™ is a SECS/GEM host emulator used to test equipment to ensure compliance with the SECS standards. TESTConnect simplifies the process of testing SECS implementations through the use of an intuitive, graphical user interface and menu-driven property screens that allow customers to construct message sets and test them without any programming. SECSConnect™ is a software product used by equipment suppliers for sending/receiving SECS messages, and fabs for developing host-side software applications gathering data using the SECS standard. 7 Table of Contents The CIM300 software development kit is used by manufacturers of the 300mm semiconductor equipment that allows for quick implementation of the required 300mm SEMI standards, including E39, E40, E87, E90, E94, E116, E148, and E157. These SEMI standards allow for the full automation required in manufacturing 300 mm wafers. CIMPortal is a software design kit for manufacturers of semiconductor equipment that allows for quick implementation of the Interface A, also known as EDA (Equipment Data Acquisition) SEMI standards, including E120, E125, E132, E134, E138, and E147. The CIMPortal software includes products for equipment makers, fabs, and third-party application software providers. Interface A specifies a new port on equipment that provides detailed structured data that can be used for advanced process control, e-diagnostics, and other equipment engineering services applications. These software applications will become critical to the fabs as shorter ramp times are required. CIMPortal is a SEMI standards-compliant Interface A data collection and routing product with high-speed distributable data collection modules, equipment modeling tools, and a rich set of rules-based security and optimization features. EDAConnect™ is a software product that allows host side software applications such as Advanced Process Control, Fault Detection and Classification, and Prognostics and Health Management to gather data using the SEMI Interface A standards. EDAConnect is designed for fabs developing their own software applications or third-party software developers.Semiconductor manufacturers recognize the additional data delivered by Interface A allows them to increase manufacturing throughput and improve product quality, and we believe the increased adoption of the standard will lead to greater sales for Cimetrix. Competition The Company’s main product lines face competition from other companies, technologies, and products. These competitive threats are summarized below: Cimetrix’s main competitor is PEER Group, Inc. a private company based in Ontario, Canada.PEER Group was primarily a systems integrator before some acquisitions in 2009. PEER Group now competes directly with Cimetrix’s equipment control, connectivity products and professional services. Cimetrix competes effectively against PEER Group with superior software technology, market focus and customer support. Large equipment suppliers that choose to create their own connectivity software solutions and do not purchase third-party products are indirect competitors. For example, Applied Materials is the largest semiconductor capital equipment manufacturer and typically develops all of its equipment control and connectivity software internally. There are also a number of integration companies that offer products and/or services that meet the equipment control and factory connectivity needs of OEMs. Companies that compete with Cimetrix in certain products and/or markets include Rudolph Technologies, AIS Automation (a Roth & Rau company), NeST, Altastream, Kornic and other smaller regional players. Sales and Marketing Sales and marketing operations are conducted under the direction of the Company’s Executive Vice President of Sales and Marketing, David P. Faulkner. Sales and marketing is responsible for sales, product marketing, product management and customer support. The Company's sales offices are located in Salt Lake City, Utah and Boston, Massachusetts. In addition, the Company opened Cimetrix Japan K.K. to increase sales and provide even greater customer support to our growing base of Japanese equipment suppliers. The Company also has 2 distributors in Japan and sales representation in Europe. 8 Table of Contents Software Engineering Software engineering operations are conducted under the direction of the Company’s Vice President of Software Engineering, Paul A. Johnson. Software engineering is responsible for management of all software engineering activities, including the Cimetrix software engineering process, research and development, product development, software quality assurance and professional services. Finance, General and Administrative Finance and general and administrative operations are conducted under the direction of the Company’s CFO, Jodi M. Juretich. Intellectual Property Rights The Company’s intellectual property rights are important and valuable assets that enable the Company to promote its products and services and improve its competitive position. The Company relies on copyright, trade secret, and trademark laws, confidentially and other agreements with employees and with OEMs, distributors, end users, and other customers, and various security measures, such as software encoding, to protect the proprietary nature of its products. The Company protects the source code of its software products as trade secrets and makes source code available to other parties only under limited circumstances using security measures and contractual restrictions. The Company’s software products are generally provided to customers for use pursuant to license agreements that limit the customers’ use of those products. The Company relies in part on electronic license agreements that are not physically signed by the customers, and the enforceability of such agreements has not been conclusively determined in all jurisdictions. In addition, semiconductor-related industries have experienced a significant amount of intellectual property litigation. Litigation may become necessary to enforce the Company’s intellectual property rights, and the Company’s intellectual property rights may be challenged or invalidated, which would negatively affect the Company’s competitiveness. Litigation may also be necessary to defend the Company against claims of intellectual property infringement, and adverse results in any such litigation could limit the Company’s ability to develop and distribute its products.Moreover, intellectual property litigation can be expensive and require the time and attention of Company management and other personnel.Any of these circumstances could negatively affect the Company’s business, results, and financial condition. Monitoring and preventing the unauthorized use of computer software and related technologies is difficult, and software piracy is a significant problem in the software industry. These challenges are particularly difficult in some international markets, where intellectual property rights are not protected as well as they are in the United States. In addition, there is no guaranty that the Company’s confidentiality agreements and other agreements will be honored by the other contracting parties, that the Company will prevail in any litigation that arises with respect to those agreements, that the Company will have adequate remedies for any breach of those agreements, or that the Company’s technology will not otherwise become known to or independently developed by others. The Companywill continue to make significant efforts to protect its intellectual property rights. Major Customers and Foreign Sales During 2011, two customers accounted for 23% (11% and 12%, respectively) of the Company’s total revenues. During 2010, one customer accounted for approximately 18% of the Company’s total revenues. These customers are not affiliated with the Company. 9 Table of Contents The following table summarizes domestic and export sales as a percent of total sales for the years ended December 31, 2011 and 2010: Years Ended December 31, Domestic sales 58
